Citation Nr: 1026654	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a left hip disorder, to 
include as secondary to bilateral knee and bilateral ankle 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 
1986.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran's September 1982 service entrance examination noted a 
left knee injury sustained from a motorcycle accident that 
preexisted military service.  It was noted that previously, the 
Veteran had his left knee rupture of the medial collateral 
ligaments repaired.  Full range of motion was shown, with no 
laxity indicated.  An October 1986 separation examination noted a 
surgical scar that was 10 inches long on the left knee.  No other 
abnormalities with regard to knees, ankles, or left hip were 
noted.

An August 2007 x-ray testing report noted an impression of 
chondrocalcinosis and degenerative changes of the left knee.  An 
August 2007 magnetic resonance imaging (MRI) report noted 
moderate degenerative changes, tear in the posterior horn of the 
medial meniscus, and mild joint effusion.
A September 2007 private treatment report indicated that the 
Veteran was referred by Dr. M.Y. for evaluation of his left knee.  
He reported left knee pain for the past 26 years since he was 
involved in a motorcycle accident at the age of 19.  The Veteran 
reported a subsequent injury while serving in the Marine Corps 
when he fell about 4 feet off bars.  He stated that he was given 
aspirin and 3 days off at that time.  He also reported persistent 
pain which had been progressively worse.  Current symptoms 
included sharp, stabbing, and burning pain rated as "8" in 
intensity on a scale of "1 to 10", and intermittent numbness, 
weakness, swelling, and stiffness that worsened with standing, 
squatting, kneeling, stair-climbing, lifting, exercising, and 
twisting.  Moderate arthritic change was found in the left knee, 
and there was some calcium deposition of the menisci.  The 
Veteran also complained of pain in the left hip.  On physical 
examination, range of motion of the left hip was supple and mild 
troch bursar tenderness was found.  X-ray testing of the left hip 
and pelvis revealed no superior or inferior pubic ramus fracture 
and no fracture of the head, neck, or trochanter.  The impression 
was left knee pain confirmed by MRI to be "tear posterior horn 
medical meniscus, [with] moderate degenerative changes with 
laxity on Lachman testing, aggravation of symptoms in the Marine 
Corps"; and left hip pain, troch bursitis, rule out occult 
osseous or soft tissue abnormality.

An October 2007 private treatment report reflects that the 
Veteran returned for evaluation of his left knee and left hip.  
On physical examination, the left knee skin was intact, with mild 
medial and lateral joint tenderness and crepitus.  The left knee 
was stable with full flexion, -5 extension, and strength of 4 out 
of 5 for quad and hamstrings.  The left hip had very mild troch 
bursitis with full range of motion.  Hip stability was intact and 
the muscle strength was 4 out of 5.

The Veteran contends that he sustained injuries to his ankles and 
knees during boot camp training while stationed in the San Diego 
recruitment depot in December 1982.  He submitted copies of 
multiple letters, dated in December 1982, that he wrote to his 
parents in service.  In these letters, he stated that he 
sustained injuries to his foot, ankles, and knees during boot 
camp training.  He also stated that he sought medical treatments 
at a clinic on the base, and was given pain medication and put on 
bed rest for three days.  At a September 2009 Board hearing, the 
Veteran also submitted a January 1983 letter he wrote to his 
parents in service, with a waiver of RO consideration of the 
evidence.  In that letter, the Veteran stated that he went to 
sick bay about three times the previous week before leaving for 
the rifle range, and the doctor told him that he sustained a 
severe strain that would probably always bother him.

The Veteran's treatment records of record do not include the 
clinical records of treatments during his boot camp training at 
the San Diego Marine Corps Recruitment Depot.  In this regard, 
the Veteran has stated that he was seen at a clinic on the base 
immediately following his injuries to the foot, ankles, and 
knees.  The Veteran further stated during the September 2009 
Board hearing that a bilateral ankle condition was diagnosed in 
service during boot camp.  However, as these records were not 
obtained by the RO, an attempt must be made to retrieve these 
records at the clinic located at the Marine Corps Recruitment 
Depot in San Diego, California.

During his September 2009 Board hearing, the Veteran testified 
that he worked as a truck driver since his military discharge, 
and that he had regular physical examinations as required by the 
Department of Transportation (DOT) for evaluation of physical 
fitness for truck driver's license.  He stated that a physical 
examination in November 1986, performed by Dr. M.Y., revealed an 
extremely loose left knee.  He further stated that the DOT 
physical revealed that his right knee was also loose, but not as 
bad as the left knee.  He further testified that he reported at 
the DOT physical examination, that his ankles bothered him but 
they did not keep him from driving.

With respect to his left hip disorder, no treatment or diagnosis 
was rendered in service.  As noted above, the medical evidence of 
record includes a current diagnosis of trochanteric bursitis of 
the left hip.  The Veteran stated at the September 2009 Board 
hearing, that his private physician, Dr. M.Y., told him that his 
left hip condition was secondary to his knees.  While the Veteran 
stated that the records of the earlier physicals are found to be 
unavailable, he indicated that he submitted a letter into the 
record from Dr. M.Y.  A review of the record reveals that this 
letter is not included in the claims file.  When VA is put on 
notice prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board must 
seek to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This evidence is relevant to 
the evaluation of the Veteran's knee and left hip disorders.

Based on the lay evidence provided by the Veteran regarding his 
in-service injuries and observable symptoms that he experienced 
pain in his knees and ankles since that time, the Veteran must be 
afforded appropriate VA examination(s) to determine the current 
existence and etiology of any current bilateral knee disorder, 
bilateral ankle disorder, and/or left hip disorder found.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file to 
determine that all procedurally appropriate 
actions to locate and secure the Veteran's 
clinical records for treatment of the Veteran 
at the medical facility located at the Marine 
Corps Recruitment Depot in San Diego, 
California, dated in December 1982.  All 
attempts to locate and secure the Veteran's 
treatment records must be documented in the 
claims file.  If, after all procedurally 
appropriate actions to locate and secure the 
said records have been made and it is 
reasonably certain that such records do not 
exist or that further efforts to obtain those 
records would be futile, the RO must make a 
formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. 
§ 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for knee, ankle, and hip 
disorders since his discharge from the 
service.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file, to include a 
letter by Dr. M.Y. identified by the Veteran 
during the September 2009 Board hearing.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must afford the 
Veteran appropriate VA examination(s) to 
determine the current existence and etiology 
of any bilateral knee, bilateral ankle, 
and/or left hip disorders found.  The claims 
file must be provided to and reviewed by the 
examiner in conjunction with the 
examination(s).  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records, as well as the Veteran's lay 
statements in the claims file, the examiner 
must state whether any current bilateral 
knee, bilateral ankle, or left hip disorder 
is related to the Veteran's military service.

With respect to the issue of entitlement to 
service connection for a left knee disorder, 
following a review of the service and post-
service medical records, the examiner must 
state whether any currently diagnosed left 
knee disorder pre-existed military service.  
If a disorder is found to have pre-existed 
military service, the examiner must state the 
evidence upon which this opinion was made.  
The examiner must then state whether it was 
permanently aggravated beyond its natural 
progression by military service.  If any left 
knee disorder currently diagnosed is found not 
to have pre-existed military service, the 
examiner must state whether the currently 
diagnosed left knee disorder is related to the 
Veteran's military service.

With respect to the issue of entitlement to 
service connection for a left hip disorder, 
the VA examiner must provide an opinion as to 
whether any degree of any left hip disorder 
found is related to his military service or 
is caused by or aggravated by his bilateral 
knee or ankle disorders.

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination(s) and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

